Citation Nr: 1617702	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a skin condition, to include eczema and folliculitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to June 2002, March 2003 to January 2004, and December 2005 to November 2006, with additional periods of active and inactive duty for training purposes.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
 
The Veteran testified before the undersigned Veterans' Law Judge at a March 2016 videoconference hearing, and a transcript of this hearing is of record.  


FINDING OF FACT

The Veteran's skin condition had onset in service or is otherwise related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin condition, to include eczema and folliculitis, have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 U.S.C.A. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for a skin condition.  He testified that he first observed the current skin condition during his first deployment in Iraq, during his period of active service from March 2003 through January 2004.  He described it as manifesting as a rash on his neck and ear.  However, he stated that he initially attributed the rash to the hot, unsanitary conditions of his deployment and did not seek any treatment at that time.  

The first documented treatment of record is a September 2005 service treatment records that documents complaints of a rash on the right side of the neck of approximately four months duration.  The initial diagnosis was contact dermatitis with impetigo.  At a December 2005 physical, the Veteran was noted to have mild atopic eczematous dermatitis.  

The Veteran began seeing a private dermatologist in 2008, with complaints of a skin condition of approximately six years duration.  Following a biopsy, he was diagnosed with folliculitis.  

A July 2011 VA examination confirmed a diagnosis of deep folliculitis affecting 7% of the Veteran's exposed skin and 18% of his total skin area.  In a July 2012 medical opinion, a VA examiner concluded it is less likely than not that the Veteran's folliculitis is related to his military service because the Veteran was not diagnosed with folliculitis until 2008.  The examiner did not address the Veteran's lay testimony that he first observed his current skin condition during his first deployment to Iraq nor did the examiner appear to consider if the Veteran's 2008 diagnosis of folliculitis was not evidence of a new disability, but simply a more accurate diagnosis for a pre-existing skin condition.  

Significantly, the Veteran's primary care physician, Dr. J.H., disputed the VA examiner's decision to treat the Veteran's 2008 diagnosis of folliculitis as distinct from previously diagnosed skin conditions, and therefore unrelated to service.

In a November 2012 letter, she explained:

I hope to reduce the confusion that appears to be present regarding [the Veteran's] medical diagnoses regarding his chronic military related skin condition.  Part of the confusion is the terminology that has been used in his medical records.  Different practitioners will often use different terms to describe and diagnose medical conditions based on the current appearance and their personal familiarity or comfort with the condition.  The same patient seen by different doctors on the same day could be labeled with many different diagnoses when these personal biases are applied.  This does not mean there are different issues present; just that different terms can be applied, especially in the field of dermatology where numerous conditions can appear very similar.  

[The Veteran] has been diagnosed through the years with eczema, contact dermatitis, atopic dermatitis, spongiotic dermatitis, folliculitis, and steroid acne as he sought care for his chronic military related skin condition.  Mosby's Medical Dictionary defines eczema as "a general superficial dermatitis of unknown cause... eczema is not a distinct disease entity."  Eczema is often classified based on the cause if it is known: contact dermatitis for direct exposures by a causative agent, atopic dermatitis for allergic conditions, and so on.  When an area of acute eczema is biopsied it typically shows inflammation with epidermal intercellular edema, described by the term spongiosis.  Therefore spongiotic dermatitis is the microscopic diagnosis consistent with eczematous conditions.  Topical steroids are used commonly to treat eczema and with prolonged use they can cause skin changes such as thinning and outbreaks of acne -therefore the diagnosis of steroid acne has a direct link to eczema.  Folliculitis is the inflammation of a hair follicle, often related to a bacterial infection.  Damage to the follicles from things such as friction from clothing rubbing or shaving and skin conditions like eczema can predispose the area to an outbreak.  This condition is typically acute but if the underlying inflammation is chronic as is [the Veteran's] the folliculitis is often recurrent in that region.  Therefore, the folliculitis is more than likely secondary to the chronic eczema and is also a military related condition.

In summary, although numerous names have been applied to [the Veteran's] skin condition over the years they are all either more specific names for the same general illness or refer to secondary conditions that likely would not have been present if not for the underlying primary problem.  Therefore, all documentation of eczema, contact dermatitis, atopic dermatitis, and spongiotic dermatitis in the same region should be considered the same issue and the diagnoses of folliculitis and steroid acne in these regions should be considered secondary related conditions.  I hope this helps to clear up the confusion regarding [the Veteran's] military related medical condition.

As, alluded to in the above statement, Dr. J.H. has attributed the Veteran's skin condition to his military service, writing in May 2012:

I have been [the Veteran's] primary care physician for the past year and have reviewed his military files regarding his skin diagnoses of Eczema and Folliculitis.  His problems were first noted in September of 2005 and he has had intermittent episodes since then.  

Many exposures can trigger eczema and folliculitis including many that [the Veteran] has had contact with during his military service.  These include high temperatures, excessive sweating, poor sanitary conditions, friction from uniforms (especially when treated with chemical agents), caustic oils and chemicals, sand/dirt, insects, and prolonged sun exposure.  

Based on the initiation of symptoms within 6 months of the start of military service, the repeated episodes of skin lesions requiring treatment while serving, and the persistence of outbreaks after the completion of service it is my medical opinion that it is just as likely as not that [the Veteran's] exposures during military service have contributed to the onset of his eczema and folliculitis as well as caused them to be permanently worse.

In a July 2012 letter, she further explained that "[a]lthough folliculitis and eczema can occur spontaneously, it would be less likely to have an onset at age 23 in a gentleman without any prior history of skin problems without some sort of inciting trigger such as the caustic and potentially toxic exposures [the Veteran] had in the military."

The Veteran's current dermatologist, Dr. E.W. has concurred with Dr. J.H.'s conclusions, stating in a July 2013 letter that "the opinions given are based on medical expertise after a thorough review of the Veteran's records and physical examinations."

Based on all the above evidence, the Board finds that entitlement to service connection for a skin condition, variously diagnosed as eczema and folliculitis, is warranted.  

Although the Veteran's service treatment records are negative for any complaints of or treatment for any skin condition during his active service, the Board finds that his testimony, that he first observed a rash on his neck and ear during his first deployment in Iraq, to be credible.  His primary care physician, Dr. J.H. has stated that that it would be unusual for someone like the Veteran in their early twenties with no history of skin problems to develop eczema or folliculitis without exposure to a trigger, such as the high temperatures, excessive sweating, poor sanitary conditions, friction from uniforms, caustic oils and chemicals, sand/dirt, insects, and prolonged sun exposure the Veteran experienced in Iraq.  Furthermore, Dr. J.H. has made a compelling argument that although the Veteran has been given a number of diagnoses since 2005, they should be considered the same or related skin conditions.  

For all the above reasons, entitlement to service connection for a skin condition, to include eczema and folliculitis is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a skin condition, to include eczema and folliculitis is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


